791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROSIE MAE DELBRIDGE, ET AL., Plaintiffs-Appellants,vs.NEIL RONE, ET AL., Defendants-Appellees.
85-5779
United States Court of Appeals, Sixth Circuit.
4/1/86
CAUSE DISMISSED

1
W.D.Tenn.

ORDER

2
Appellant/Petitioner having previously been advised that failure to satisfy certain specified obligations would result in dismissal of the cause for want of prosecution and it appearing that appellant/petitioner is in default;


3
It is ORDERED that this cause be, and it hereby is, dismissed for want of prosecution.